DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.
Response to Amendment
4.	In response to the amendment received on 6/30/2022:
Claims 1-11 are pending in the current application.  Claims 1, 9, and 11 have been amended.
The cores of the previous anticipatory prior art-based rejections have been overcome in light of the amendment and the previous rejection is modified to reflect new claim limitations.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 103
6.	Claims 1, 3-7, and 9-10 are rejected under 35 U.S.C. 103 as being obvious over Tamegger DE102013220044.
Regarding Claims 1 and 3-5, Tamegger discloses a rechargeable battery 100 having at least one cell 102 for storing electrical energy and at least one cooling device (a functional layer, para 0016) for cooling or controlling the temperature of the cell, wherein the cooling device comprises at least one coolant channel (cooling with channels for conducting a heat transfer medium, para 0016), wherein the cooling device comprises two multi-layer films (forming the  laminate) 128 with at least one sensor element arranged in the two multi-layer films and is a temperature sensor (NTC, para 0113, which is a thin-layer sensor meeting Claim 4) or pressure sensor or humidity sensor or pressure-drop sensor  (para 0019, meeting Claims 3 and 5), wherein the at least one coolant channel is formed between the two multi-layer films by a partial connection of the two multi-layer films (since the channel is formed between two layers of the laminate as an intermediate space, para 0017, and the partial connection allows for the intermediate space to be formed as opposed to “total” connection which would preclude formation of the channel), wherein the laminate comprises a first plastic film (insulation layer) 132 (para 0115), an enforcement layer (adhesive layer disposed on 132 which enforces the physical connection between 132 and 136, par 0114) connected thereto, and a metal film (current conductor layer, a metallic material) 136 connected to the enforcement layer (para 0114), wherein the enforcement layer is arranged between the first plastic film and the metal film (see at least Figs. 1-6, paras 0008-0021, 0031, 0114-0117, 0192-0194).  Although Tamegger does not specifically say where in the laminate 128 the cooling channel is formed such that the cooling channel is formed, the skilled artisan would have found it obvious to divide 128 into two multilayer forms such that the cooling channel is formed between them by partial connection as claimed, since placing the channel between two multilayer films (i.e.sub-sections) of the laminate 128 is considered a simple design choice that Tamegger has allowed the skilled artisan to determine, particularly since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  See e.g. one possibility in the annotated figure below:

    PNG
    media_image1.png
    760
    757
    media_image1.png
    Greyscale

Tamegger fails to specifically recite the thickness of the metal film 136 such that it has a thickness between 5 µm and 100 µm.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to design the metal film of Tamegger such that it has a thickness between 5 µm and 100 µm in order to form a structurally sound metal layer without using too much material since the thickness of the metal film is a simple design element and the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  A change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding Claim 6, since the sensor(s) of Tamegger are within the laminate which comprises coatings (particularly the adhesive “enforcement” layer mentioned above), then the at least one sensor element is formed by (i.e. “near”) a coating of the multi-layer film.  
Regarding Claim 7, Tamegger discloses in para 0113 that the at least one sensor element is contacted so as to be electrically conductive by means of at least one conducting path (sensor connection line) 178.
Regarding Claim 9, the multi-layer film 128 comprises at least two plastic films (the covering 140 can be plastic, para 0192, and wherein the at least one sensor element is arranged between these two plastic films since 128 is at the bottom of the laminate and 140 is at the top of the laminate and so any sensor arranged in the laminate is between the two plastic films.  
Regarding Claim 10, Tamegger discloses the claimed rechargeable battery as described in the rejection above of Claim 1, which is incorporated herein in its entirety.  Tamegger’s multi-layer film/laminate can be interpreted as comprising only 132, the enforcement layer (adhesive) on top of the 132, and the metal layer on top of the enforcement layer, but the cooling system placement is not disclosed specifically within this section of laminate 128.  Further, Tamegger does not specifically recite wherein the metal film of the at least one multi-layer film is arranged on the surface of the multi-layer facing away from the cells.  However, since Tamegger’s cooling system (and its channels) would be most effective at cooling if it were disposed very close to the cells, i.e. at the bottom of the multi-layer film, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to place said cooling system films and channels within the layers of the laminate closest to the cells of Tamegger in order to optimize cooling since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  In this configuration, the metal film would be arranged on the surface (the enforcement layer) of the multi-layer film facing away from the cells.
Claim Rejections - 35 USC § 103
7.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tamegger DE102013220044, as applied to Claim 1, and further in view of Hamada US PG Publication 2004/0004461.
Regarding Claim 2, Tamegger discloses the claimed rechargeable battery as described in the rejection of Claim 1, which is incorporated herein in its entirety.  Tamegger fails to specifically disclose wherein the multi-layer film comprises at least one separator sensor element for each cell.  However, in the same field of endeavor of a cooling system for a battery, Hamada discloses a rechargeable battery 2 having at least one cell 3 (e.g. each battery 2 of the battery pack 1 has cell 3 with a case such as 3a, 3b, see Fig. 2, para 0029), and at least one cooling device 10 for cooling or controlling the temperature of the cell 3, wherein the cooling device 10 comprises at least one cooling channel (air duct) 9 and a separate temperature sensor element 14 for each cell 3 (see at least e.g. paras 0028-0039).  Hamada teaches that this design allows for controlled cooling of the cells (see para 0031).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include in the cooling device of Tamegger, which comprises a multi-layer film, at least one separate temperature sensor element for every cell because Hamada teaches that this design allows for controlled cooling of the cells in the battery.
Regarding Claim 11, the skilled artisan would understand that since the at least one sensor unit Tamegger modified by Hamada is connected by an electrical pathway/trace to the control system that controls cooling based on a temperature detected by the sensor attached to the battery (see at least para 0037 of Hamada), a closed-loop control element is used, and the structure is present that would allow for control of the system based on volume per time of coolant flowing through the coolant channel since any change in flow parameters would include volume per unit time (e.g. stopping and starting flow is related to volume per time of coolant flowing, flow rate is related to volume per time of coolant flowing).  
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tamegger DE102013220044, as applied to Claim 1, and further in view of Lee US PG Publication 2016/0233561.
Regarding Claim 8, Tamegger discloses the claimed rechargeable battery as described in the rejection above of Claim 1, which is incorporated herein in its entirety.  Tamegger fails to specifically disclose that the at least one sensor element rests directly against one of the cells.  However, Lee teaches that when a temperature sensor is in direct contact with a surface of each battery cell, more accurate temperature measurements are obtained (see para 0008).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to configure the rechargeable battery of Tamegger such that the temperature sensor element resists directly against one of the cells because Lee teaches that this provides a more accurate temperature measurement.
Response to Arguments
9.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729